 Case 19-11952-BFK          Doc 37-1 Filed 10/25/19    Entered 10/25/19 13:32:28   Desc
                           Exhibit(s) Loan Documents   Page 1 of 45


   PHH Mortgage Services                                                      Tel 877-688-7116
   1 Mortgage Way                                                             Fax 856-917-8003
   Mt. Laurel NJ 08054




                             **IMPORTANT NOTICE**
Upon written request, PHH Mortgage Services will provide the following
information regarding the subject loan:
   *   A copy of the payment history through the date the account was last less
       than 60 days past due.
   *   A copy of the note.
   *   If foreclosure has been commenced or a POC has been filed, copies of any
       assignments of mortgage or dead of trust required to demonstrate the right
       to foreclose on the borrower’s note under applicable state laws.
   *   The name of the investor that holds the loan.
Requests for this information/documentation can be sent to us at the following
address:
                                  PHH Mortgage Services
                                     Mailstop SBRP
                                       PO Box 5469
                                   Mt. Laurel, NJ 08054

This notice is being provided for informational and compliance purposes only. It is
not an attempt to collect a debt.
 Case 19-11952-BFK          Doc 37-1 Filed 10/25/19          Entered 10/25/19 13:32:28         Desc
                           Exhibit(s) Loan Documents         Page 2 of 45




Case number: 19-11952-BFK
Debtor: Suhagi Dave and Vashishtha Dave

Basis for asserting that “DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee
  for INDYMAC IMSC MORTGAGE LOAN TRUST 2007-AR1, MORTGAGE PASS-
        THROUGH CERTIFICATES Series 2007-AR1” has the right to foreclose

PHH Mortgage Corporation services the underlying mortgage loan and note for the property
referenced in this Motion for:
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for INDYMAC IMSC
MORTGAGE LOAN TRUST 2007-AR1, MORTGAGE PASS-THROUGH
CERTIFICATES Series 2007-AR1

(hereinafter, “noteholder”) and is entitled to proceed accordingly. Should the Automatic Stay be
lifted and/or set aside by Order of this Court or if this case is dismissed or if the Debtor obtains a
discharge and a foreclosure action is commenced or recommenced, said foreclosure action will
be conducted in the name of the noteholder. The noteholder has the right to foreclose because
(check the applicable below):

___ Noteholder is the owner of the note.
 X Noteholder is the original mortgagee or beneficiary or assignee of the security instrument
for the referenced loan. Noteholder directly or through an agent has possession of the promissory
note and the promissory note is either made payable to Noteholder or has been duly endorsed.
___ Noteholder is the original mortgagee or beneficiary or assignee of the security instrument for
the referenced loan. Noteholder directly or through an agent, has possession of the promissory
note and will enforce the promissory note as transferee in possession.
___ Noteholder is the original mortgagee or beneficiary or assignee of the security instrument for
the referenced loan. Noteholder is unable to find the promissory note and will seek to prove the
promissory note through the filing of a lost note affidavit.
___ Noteholder is the successor trustee and transferee in possession of the security instrument for
the referenced loan.




                                                                                             19-284206
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19    Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents   Page 3 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19    Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents   Page 4 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19    Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents   Page 5 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19    Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents   Page 6 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19    Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents   Page 7 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19    Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents   Page 8 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19    Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents   Page 9 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 10 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 11 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 12 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 13 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 14 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 15 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 16 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 17 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 18 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 19 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 20 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 21 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 22 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 23 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 24 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 25 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 26 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 27 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 28 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 29 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 30 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 31 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 32 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 33 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 34 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 35 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 36 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 37 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 38 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 39 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 40 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 41 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 42 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 43 of 45
Case 19-11952-BFK    Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28   Desc
                    Exhibit(s) Loan Documents Page 44 of 45
Property Detail                                                                                                                      Page 1 of 1
      Case 19-11952-BFK               Doc 37-1 Filed 10/25/19 Entered 10/25/19 13:32:28                                              Desc
                                     Exhibit(s) Loan Documents Page 45 of 45

                                                               3075 TECUMSEH CT

                  General Info    Notes     Map



                                                         Property Information
                         Account Number                          061174                                  Property Address:
                                                      DAVE SUHAGI & VASHISHTHA DAVE                     3075 TECUMSEH CT
                             Owner Name
                                                                  SURV
                          Owner Address                     3075 TECUMSEH CT                        WOODBRIDGE VA 22192
                                                          WOODBRIDGE VA 22192
                                                                      Description
                                                             LAKE RIDGE SEC 11-E LOT 61-A



                                                 Assessment Info                                        2019 Assessment
                      Neighborhood                01063 Lk Ridge - Mohican North TH           Land -    Market Value   $85,300
                        Fire House                            11 - OWL                         Land     - Use Value      $0
                      Special District                                                        Impr -    Market Value  $200,600
                          Zoning                       Res. Planned Community                 Total -   Market Value  $285,900
                           Acres                                0.0367
                                             << Previous Card            Card 1 of 1        Next Card >>
                                                             Dwelling Information
                      # of Stories         2    # Bedrooms   3   Card Level Use Code             031 - Townhouse Owner Dvlpmnt
                       Year Built        1979    Full Baths  2      Basement Type                          234 Walkout
                        Fin Area         1512    Half Baths  2           Style                     10 Townhouse Interior Unit
                      Unfin Area           0  Basement Area 756      Exterior Wall                  86 TH-IU Brick Front w/AV
                       Fireplaces          1   Fin Basement 576 Parcel Level Use Code                    031 - Townhouse


    Card - 1


                                                                    Improvements
                                          IMPR Type                                         Description                      Area
                                          Addition                                           PAT Patio                       180
                                     Other Improvement                                   SS1 Storage Shed                    48



                                                                  Assessment History
                                        Reason                    Year           Land      Use            IMPR           Total
                              General   Reassessment              2019         $85,300      $0       $200,600          $285,900
                              General   Reassessment              2018         $82,000      $0       $189,700          $271,700
                              General   Reassessment              2017         $80,200      $0       $179,100          $259,300
                              General   Reassessment              2016         $75,400      $0       $170,600          $246,000
                              General   Reassessment              2015         $75,200      $0       $165,400          $240,600
                              General   Reassessment              2014         $75,200      $0       $166,300          $241,500
                              General   Reassessment              2013         $70,800      $0       $160,400          $231,200
                              General   Reassessment              2012         $67,400      $0       $152,200          $219,600
                              General   Reassessment              2011         $73,200      $0       $148,800          $222,000
                              General   Reassessment              2010         $51,500      $0       $116,100          $167,600
                              General   Reassessment              2009         $51,500      $0       $117,100          $168,600
                              General   Reassessment              2008         $87,300      $0       $195,400          $282,700
                              General   Reassessment              2007         $97,000      $0       $205,300          $302,300
                              General   Reassessment              2006         $90,600      $0       $229,800          $320,400
                              General   Reassessment              2005         $61,700      $0       $170,500          $232,200
                              General   Reassessment              2004         $43,700      $0       $145,100          $188,800
                              General   Reassessment              2003         $36,000      $0       $126,200          $162,200
                              General   Reassessment              2002         $36,000      $0       $99,500           $135,500
                              General   Reassessment              2001         $31,300      $0       $90,400           $121,700
                              General   Reassessment              2000         $30,400      $0       $79,900           $110,300
                              General   Reassessment              1999         $30,400      $0       $75,400           $105,800
                              General   Reassessment              1998         $29,400      $0       $73,600           $103,000
                              General   Reassessment              1997         $29,400      $0       $73,700           $103,100
                              General   Reassessment              1996         $28,100      $0       $70,600           $98,700

                                                                    Transfer History
                      Date        Sale Amount                         Owner                        Transfer Type Conveyance Number
                  2013/07/26            $0           DAVE SUHAGI & VASHISHTHA DAVE SURV                   XF     201307260076326
                  2000/09/13         $125,000                   DAVE SUHAGI                               XB        2948-1388
                  1998/11/16         $101,060               HOUSEHOLD BANK FSB                            XC        2656-0340
                  1988/04/01         $120,000          LEWIS GARY D & PARRIS SEAFORTH                               1560-0590
                  1987/10/01         $103,000           MADDOX DAVID & DEBORAH SURV                                 1520-1026
                  1985/11/01            $0             BENHAM JAMES E & PHYLLIS S SURV                              1346-0597
                  1983/09/01            $0                     HAHULA ROBIN L                                       1231-1195




                                                                                                                                     10/25/2019
